McInerney, J.
(dissenting). The five defendants, and three who were discharged by the magistrate, are charged with “ being persons who bear an evil reputation, did unlawfully consort together with an unlawful purpose on the sidewalk at the corner of Amboy Street and Sutter Avenue.”
The police arrested nine, but one Black was released at the station house, and Laurette, Rabiner and Rabinowitz discharged after a hearing in court.
The police officers testified that the defendants each bear an evil reputation. None of the officers could testify as to why the defendants were together, what they were talking about or for what unlawful purpose they had assembled. The only testimony in the record as to what the defendants were doing on the sidewalk was supplied by the four who were released. The defendants produced six witnesses who testified that the defendants did not bear an evil reputation.
The statute in question states that where persons of an evil reputation are consorting with persons of like evil reputation, it shall be prima facie evidence that such consorting was for an unlawful purpose. The People concede they have no proof to offer as to the purpose for which the defendants congregated on the street corner. The defendants have introduced some proof by the testimony of the four who have been discharged.
In view of the lack of any evidence by the People to show the defendants were on the sidewalk for an -unlawful purpose and the defendants having presented testimony to explain their presence at that place, it seems to me the prima facie evidence has been rebutted and the convictions should be reversed.
The certificate of reasonable doubt issued in this case contains a very strong argument advanced by Justice Walling as to the advisability of having the constitutionality of this statute passed on by the Court of Appeals but I believe the case under consideration can be disposed of by us without passing on this question. The defendants have also raised other legal questions as to the admissi*468bifity of finger print records and the sufficiency of police officers’ testimony as to the reputation of the defendants which I have not considered it necessary to pass upon at this time.
The law of this State still declares that a man is presumed to be innocent until the contrary is proven and I fail to see that the People have been able to overcome that presumption in this case.
I vote to set aside the conviction and discharge the defendants on the law and the facts.